NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUL 17 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BARBARA RUIZ-VELASCO,                            No.    15-70884

                Petitioner,                      Agency No. A079-762-182

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                                Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      Barbara Ruiz-Velasco, a native and citizen of Mexico, petitions pro se for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that she did not have a reasonable fear of persecution or torture and thus is not

entitled to relief from her reinstated removal order. We have jurisdiction under 8

U.S.C. § 1252. We review for substantial evidence the IJ’s factual findings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and we review de

novo claims of due process violations in immigration proceedings, Jiang v. Holder,

754 F.3d 733, 738 (9th Cir. 2014). We deny the petition for review.

      We do not consider the materials attached to Ruiz-Velasco’s opening brief

that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-

64 (9th Cir. 1996) (en banc).

      Substantial evidence supports the IJ’s conclusion that Ruiz-Velasco failed to

establish a reasonable possibility of future persecution in Mexico on account of a

protected ground. See Nagoulko v. INS, 333 F.3d 1016, 1018 (9th Cir. 2003)

(possibility of future persecution “too speculative”).

      Substantial evidence also supports the IJ’s conclusion that Ruiz-Velasco

failed to demonstrate a reasonable possibility of torture by the Mexican

government, or with its consent or acquiescence. See Andrade-Garcia, 828 F.3d

at 836-37.

      We reject Ruiz-Velasco’s contentions regarding the conduct of her hearing.

See Padilla-Martinez v. Holder, 770 F.3d 825, 830 (9th Cir. 2014) (“An

immigration decision violates due process if the proceeding were so fundamentally

unfair that the [petitioner] was prevented from reasonably presenting [her] case.”

(internal citation and quotation omitted)).

      PETITION FOR REVIEW DENIED.


                                          2                                   15-70884